COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Darrell Anthony Adell, Jr. v. The State of Texas

Appellate case number:   01-21-00439-CR

Trial court case number: 87429-CR

Trial court:             149th District Court of Brazoria County

       On April 20, 2022, appellant, Darrell Anthony Adell, Jr., filed a second motion for
extension of time in which to file his appellate brief. Appellant’s motion is granted.
Appellant’s brief is due June 20, 2022. No further extensions will be granted.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss _________
                             Acting individually


Date: April 26, 2022